Exhibit 10.7

 

EXECUTION VERSION

 

AMENDED AND RESTATED

TRADEMARK LICENSE AGREEMENT

 

AMENDED AND RESTATED TRADEMARK LICENSE AGREEMENT (the “Agreement”), made as of
this 20th day of May, 2005 (the “Effective Date”) by and among Donald J. Trump,
an individual with an address at 721 Fifth Avenue, New York, New York 10022
(“Trump”), Trump Entertainment Resorts Holdings, L.P., a Delaware limited
partnership formerly known as Trump Hotels & Casino Resorts Holdings, L.P., with
a principal place of business at 1000 Boardwalk at Virginia, Atlantic City, New
Jersey 08401 (“Trump Holdings”) and, solely for purposes of Sections 5.3, 5.4,
9, 10.2.1 and 11 hereof, Trump Entertainment Resorts, Inc., a Delaware
corporation formerly known as Trump Hotels & Casino Resorts, Inc., with a
principal place of business at 1000 Boardwalk at Virginia, Atlantic City, New
Jersey 08401 (“Company”) and the Trump Taj Mahal Associates, LLC, a New Jersey
limited liability company, with a principal place of business at 1000 Boardwalk
at Virginia, Atlantic City, New Jersey 08401, Trump Plaza Associates, LLC, a New
Jersey limited liability company, with a principal place of business at the
Boardwalk at Mississippi Avenue, Atlantic City, New Jersey 08401, Trump Marina
Associates, LLC, a New Jersey limited liability company, with a principal place
of business at Huron & Brigantine Blvd., Atlantic City, New Jersey 08401, and
Trump Indiana, Inc., a Delaware corporation, with a principal place of business
at One Buffington Harbor, Gary, Indiana 46401.

 

R E C I T A L S:

 

WHEREAS, Trump and Company entered into that certain Trademark License
Agreement, dated as of June 12, 1995, as amended, relating to the Licensed Marks
(the “Prior Agreement”), and that certain Trademark Security Agreement, dated as
of June 12, 1995, as amended (the “Security Agreement”).

 

WHEREAS, on November 21, 2004, the Company and certain of its subsidiaries
(collectively, the “Debtors”), filed voluntary petitions under chapter 11 of
title 11 of the United States Code, 11 U.S.C. §§ 101-1330 (the “Bankruptcy
Code”), in the United States Bankruptcy Court for the District of New Jersey
(the “Bankruptcy Court”). The Debtors’ chapter 11 cases are being jointly
administered under case numbers 04-46898 through 04-46925 (JHW);

 

WHEREAS, on April 5, 2005, by written order, the Bankruptcy Court confirmed the
Debtors’ Second Amended Joint Plan of Reorganization, dated as of March 30, 2005
(the “Plan”);

 

WHEREAS, pursuant to the Plan, all executory contracts and unexpired leases of
the Reorganized Debtors (as defined in the Plan) identified on the
Contract/Lease Schedule (as defined in the Plan) were deemed to have been
assumed by the applicable Reorganized Debtor(s) on the Effective Date (as
defined in the Plan) in accordance with the provisions and requirements of
Sections 365 and 1123 of the Bankruptcy Code;

 

WHEREAS, the Prior Agreement and the Security Agreement were listed on the
Contract/Lease Schedule and, pursuant to the Plan, were assumed by the Company
on the

 



--------------------------------------------------------------------------------

Effective Date (as defined in the Plan) in accordance with the provisions and
requirements of Sections 365 and 1123 of the Bankruptcy Code;

 

WHEREAS, pursuant to that certain Assignment and Assumption Agreement, dated as
of May 20, 2005, Company assigned of all its rights and obligations under the
Prior Agreement and the Security Agreement to Trump Holdings;

 

WHEREAS, Trump and Trump Holdings desire to amend and restate the Prior
Agreement, as provided herein, and the Security Agreement, as provided in that
certain Amended and Restated Security Agreement to be entered into by Trump and
Trump Holdings on even date herewith (the “Amended Security Agreement”);

 

WHEREAS, by virtue of advertising, promoting, and adhering to the highest
standards of service and marketing, Trump has made the names and marks “DONALD
J. TRUMP,” “DONALD TRUMP,” “D. J. TRUMP” and “D. TRUMP” (collectively, the
“Donald Name”), and “TRUMP” (the “Trump Name” and together with the Donald Name,
the “Trump Names”) well known to the public and they enjoy among the trade and
the public a superior reputation and widespread goodwill with respect to the
style and quality of services and products bearing the Trump Names;

 

WHEREAS, Trump is the owner of all rights in the Trump Names in the United
States or where Trump has registered trademarks for Casino Services and Products
(as hereinafter defined) outside the United States, in each case for use in
connection with Casino and Gaming Activities, and of each of the trademarks,
service marks and registrations and applications listed on Schedule A annexed
hereto (the Trump Names with respect to the foregoing uses, together with each
of the marks, registrations and applications listed on Schedule A and, subject
to Section 2.2 hereof, any derivatives thereof, shall be referred to
hereinafter, collectively, as the “Licensed Marks”);

 

WHEREAS, the Licensed Marks are of a unique character without an equivalent
substitute; and

 

WHEREAS, pursuant to and in accordance with the Plan and that certain Amended
and Restated Investment Agreement, dated as of May 20, 2005, by and among the
Company, Trump Holdings and Trump (the “Investment Agreement”), Trump has agreed
to grant to Trump Holdings, and Trump Holdings desires to acquire from Trump, a
perpetual, exclusive, royalty-free, worldwide license to use the Licensed Marks
and Trump’s likeness in connection with Casino and Gaming Activities (as
hereinafter defined), subject to the terms and conditions herein;

 

NOW, THEREFORE, in consideration of the mutual premises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree to amended and
restate the Prior Agreement as follows:

 

- 2 -



--------------------------------------------------------------------------------

1. Definitions.

 

1.1. “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person.

 

1.2. “Amended Security Agreement” shall have the meaning set forth in the
Preamble.

 

1.3. “Casino and Gaming Activities” shall mean the business of owning,
operating, managing or developing a casino or similar facility in which a
principal business activity is the taking or receiving of bets or wagers upon
the result of games of chance or skill, including hotel, dockside, riverboat,
cruise ship, transportation, entertainment, sports, resort, bar, restaurant and
retail (subject to Section 2.3 hereof) services in connection with any of the
foregoing activities.

 

1.4. “Casino Services and Products” shall mean (i) Casino and Gaming Activities
and activities, services and products conducted, provided, sold or distributed
in connection therewith solely within Company Property or as set forth in
Section 2.3 hereof; and (ii) advertising and promotion of the foregoing.

 

1.5. “Cause” shall have the meaning set forth in the Services Agreement.

 

1.6. “Company Property” shall mean any of (i) Trump Taj Mahal Casino Resort,
(ii) Trump Plaza Hotel and Casino, (iii) Trump Marina Hotel Casino, (iv) Trump
Indiana Casino Hotel, (v) Trump 29 Casino, and (vi) any casino or other gaming
facility, or lodging, restaurant, entertainment or other facility for Casino and
Gaming Activities at a casino or other gaming facility, in each case that Trump
Holdings, Company or any of their respective Subsidiaries, owns, operates,
manages or develops, it being acknowledged and agreed that, for purposes of
Sections 5.3 and 5.4 hereof, any one location comprised of both (i) a casino or
other gaming facility and (ii) a restaurant, entertainment or other facility for
Casino and Gaming Activities at a casino or gaming facility, will be considered
one Company Property.

 

1.7. “Compensation” shall have the meaning set forth in the Services Agreement.

 

1.8. “Conversion Date” shall have the meaning set forth in Section 5.2.

 

1.9. “Domain Names” shall mean the Internet domain names (or similar or
successor address system) containing the Licensed Marks which promote Casino and
Gaming Activities.

 

1.10. “EBITDA” shall mean, with respect to an applicable Company Property, for
an applicable period, an amount equal to the sum of (i) the net income (or loss)
of the Company and its consolidated Subsidiaries for such period determined in
accordance with generally accepted accounting principles, consistently applied,
excluding any extraordinary, unusual or non-recurring gains or losses, plus (ii)
all amounts deducted in computing such net income (or loss) in respect of
interest (including the imputed interest portions of rentals under

 

- 3 -



--------------------------------------------------------------------------------

capitalized leases), depreciation, amortization and taxes based upon or measured
by income, plus (iii) other non-cash charges arising from market value
adjustments and adjustments pertaining to contributions of deposits in each case
in respect of CRDA Bonds.

 

1.11. “Effective Date” shall have the meaning set forth in the Preamble.

 

1.12. “Entity” shall mean any general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, business trust, real
estate investment trust, association or other entity.

 

1.13. “Existing Agreements” shall have the meaning set forth in Section 2.3.

 

1.14. “Good Reason” shall have the meaning set forth in the Services Agreement.

 

1.15. “Investment Agreement” shall have the meaning set forth in the Preamble.

 

1.16. “License” shall have the meaning set forth in Section 2.1.

 

1.17. “Licensed Marks” shall have the meaning set forth in the Preamble.

 

1.18. “Nonconforming Activities” shall have the meaning set forth in Section
4.2.

 

1.19. “Permanent Disability” shall have the meaning set forth in the Services
Agreement.

 

1.20. “Permitted Transferee” shall mean (i) the spouse and descendants of Trump
(including any related trusts controlled by, and established and maintained for
the sole benefit of, Trump or such spouse or descendants), (ii) the estate of
any of the foregoing, and (iii) any Entity of which Trump has a majority
ownership interest.

 

1.21. “Person” shall mean any natural person or Entity.

 

1.22. “Prior Agreement” shall have the meaning set forth in the Preamble.

 

1.23. “Royalty License” shall have the meaning set forth in Section 5.1.

 

1.24. “Royalty Option” shall have the meaning set forth in Section 5.1.

 

1.25. “Security Agreement” shall have the meaning set forth in the Preamble.

 

1.26. “Special Committee” shall mean the committee of the Company’s Board of
Directors composed of two or more directors, none of whom is an officer or
employee of Company, Trump Holdings or any of their respective Affiliates, or an
Affiliate of Trump or any of his Affiliates; provided, however, that a Person
shall not be deemed to be such an Affiliate for purposes of this sentence solely
by reason of being a member of the Company’s Board of Directors or that of any
of its Subsidiaries.

 

- 4 -



--------------------------------------------------------------------------------

1.27. “Services Agreement” shall mean that certain Services Agreement, dated as
of the date hereof, as amended from time to time, entered into by and among
Trump, Company and Trump Holdings.

 

1.28. “Subsidiary” of any Person means (i) a corporation a majority of whose
voting stock is at the time, directly or indirectly, owned by such Person, by
such Person and one or more Subsidiaries of such Person or by one or more
Subsidiaries of such Person, (ii) any other Person (other than a corporation) in
which such Person, one or more Subsidiaries of such Person, or such Person and
one or more Subsidiaries of such Person, directly or indirectly, at the date of
determination thereof has at least a majority ownership interest, or (iii) a
partnership in which such Person or a Subsidiary of such Person is, at the time,
a general partner and has a majority ownership interest.

 

1.29. “Termination Event” shall have the meaning set forth in Section 5.1
hereof.

 

1.30. “Trump Names” shall have the meaning set forth in the Preamble.

 

2. License.

 

2.1. License to Trump Holdings. Subject to the terms and conditions hereof,
Trump hereby grants to Trump Holdings, and Trump Holdings hereby accepts, upon
the terms and conditions set forth herein, a perpetual, exclusive (including as
to Trump), royalty-free, worldwide right and license, with the right of
sublicense only as provided in Section 10.2 hereof:

 

2.1.1 to use the Licensed Marks solely in connection with Casino Services and
Products.

 

2.1.2 to use Trump’s likeness solely in connection with Casino Services and
Products.

 

2.1.3 to use the Licensed Marks as Domain Names, provided that any Domain Name
is used only as a URL for a website maintained by Trump Holdings or Company
solely for the purposes of advertising and/or offering Casino Services and
Products; provided, however, that the license grant does not include the right
to use the Licensed Marks or Trump’s likeness in connection with online or
Internet gaming or any form of electronic gaming activities, which activities
are expressly prohibited under this Agreement (hereinafter referred to,
collectively, as the “License”). Notwithstanding the foregoing, Trump and Trump
Holdings agree to negotiate in good faith an agreement pursuant to which Trump
shall grant to Trump Holdings the right to use the Licensed Marks in connection
with online or Internet gaming activities; provided, however, that if the
parties are unable to reach such agreement, neither Trump nor Trump Holdings may
use the Licensed Marks and/or Trump’s likeness in connection with such
activities. Nothing contained herein shall preclude Trump from entering into
negotiations with third parties for the use of the Trump Names and/or Trump’s
likeness in connection with online or Internet gaming activities, provided that
Trump shall not enter into an agreement with any such third party in connection
with such activities unless he shall have first presented such third-party’s
final offer to Trump Holdings and Trump Holdings

 

- 5 -



--------------------------------------------------------------------------------

shall have failed to (i) offer the identical terms to Trump within ten (10) days
after receipt of such final offer and (ii) enter into a written agreement with
Trump upon such terms within thirty (30) days after receipt of such final offer.

 

2.2. Rights Retained by or Granted to Trump.

 

2.2.1 Nothing contained in this Agreement shall restrict or restrain Trump from
using, registering, further licensing or otherwise exploiting (i) the Trump
Names and/or his likeness in connection with services, products and activities
other than Casino Services and Products, including in connection with board
games and similar games for consumer use such as chess, checkers, backgammon,
darts, cards, billiards, dominoes, tic tac toe, poker, Chinese checkers,
cribbage, dice and marbles and (ii) marks other than the Licensed Marks, as well
as terms included in the Licensed Marks that merely describe a type of product
or service (i.e., hotel and marina), for any purpose. For the avoidance of doubt
and by way of example only, Trump shall have the right to use, register, license
or otherwise exploit the Trump Names and/or Trump’s likeness anywhere in the
world, including, without limitation, in connection with hotel, dockside,
riverboat, cruise ship, transportation, entertainment, sports, resort, bar,
restaurant and retail store activities and services and merchandise provided or
sold in connection therewith, to the extent not provided or sold in connection
with any Casino and Gaming Activities. Without limiting the foregoing, Trump
hereby acknowledges and agrees that such uses shall conform in all material
respects to the standards of quality in existence prior to the Effective Date.

 

2.2.2 Trump Holdings hereby agrees that, any provision contained herein to the
contrary notwithstanding, Trump may use the Licensed Marks and/or his likeness
in connection with Internet websites maintained by Trump or his Affiliates,
including providing a link to those of Trump Holdings’, Company’s or their
respective Subsidiaries’ Internet websites operated under or in connection with
the Licensed Marks, provided that (i) any such use is of a quality consistent
with uses made by Trump or his Affiliates of the Licensed Marks or Trump’s
likeness prior to the Effective Date and (ii) no such use disparages or
otherwise suggests a negative opinion of any Company Property. If Trump Holdings
reasonably determines that any website use by Trump or his Affiliates has
violated the foregoing, it shall so advise Trump in a written notice indicating
with reasonable specificity the basis of such determination, and Trump shall
cease the violating use within five (5) business days after receipt of such
notice.

 

2.2.3 Trump hereby acknowledges and agrees that his uses of the Licensed Marks,
marks constituting the Licensed Marks and/or Trump’s likeness hereunder shall be
conducted in a manner consistent with or exceeding the high reputation and
importance of the Licensed Marks as of the Effective Date.

 

2.3. Use of the Licensed Marks in Connection with Retail Services.

 

2.3.1 Subject to agreements in existence as of the Effective Date to which Trump
is a party relating to the Licensed Marks and/or Trump’s likeness (the “Existing
Agreements”), Trump Holdings may use the Licensed Marks in connection

 

- 6 -



--------------------------------------------------------------------------------

with the operation of not more than five (5) retail stores owned by Trump
Holdings; provided, however, that: (i) no such store, at the time initially
opened for business, shall be located within a ten (10)-mile radius of any
retail establishment other than Company Properties offering products bearing any
Licensed Marks and/or Trump’s likeness; (ii) Trump Holdings shall not use the
Trump Name apart from the Licensed Marks in connection with any such store
(i.e., Trump Holdings may use Trump Taj Mahal or Taj Mahal, but not Trump); and
(iii) no such store shall compete or conflict with the Existing Agreements.
Notwithstanding clause (i) above, Trump Holdings may use the Licensed Marks in
connection with the ownership and operation of retail stores located in airports
within any distance from establishments offering products bearing any Licensed
Marks and/or Trump’s likeness. All stores established pursuant to this Section
2.3 may only sell and offer for sale the products set forth on Schedule B
hereof, which Schedule may be amended from time to time by mutual written
agreement of Trump Holdings and Trump. Nothing contained in this Section 2.3
shall prevent Trump Holdings from operating any number of retail stores on
Company Property.

 

3. Representations and Warranties.

 

3.1. Representations and Warranties of Trump. Trump hereby represents and
warrants that:

 

3.1.1 Trump is authorized to enter into this Agreement, and his entry into this
Agreement is not and would not, with the passage of time, be in material breach
or violation of any governmental order or law or the contractual rights of any
third party (by contract or otherwise);

 

3.1.2 The Licensed Marks constitute all of the trademarks, service marks and
trade names currently owned or used by Trump or any Entity owned or controlled
by Trump in connection with any Casino Services and Products which consist of or
incorporate the Trump Names;

 

3.1.3 Trump is the owner of the Licensed Marks in the United States or where
Trump has registered trademarks for Casino Services and Products outside the
United States, and his rights therein are, free and clear of all liens and
encumbrances and licenses to third parties (other than (i) the licenses granted
pursuant to that certain Trademark Sublicense and Consent, by and among Trump,
Company and Trump Holdings, dated as of July 24, 2003, in connection with that
certain Bankcard Joint Marketing Agreement, by and among Trump Taj Mahal
Associates and Bank One, dated as of July 24, 2003; and (ii) the security
interest granted by Trump in favor of Trump Holdings pursuant to the Amended
Security Agreement, including without limitation any claims arising under
“community property” or similar laws;

 

3.1.4 To the best of Trump’s knowledge, there is no material claim, suit, action
or proceeding pending or threatened against Trump or any Entity owned or
controlled by Trump with respect to the validity of any of the Licensed Marks,
Trump’s ownership of any of the Licensed Marks, the infringement of any of the
Licensed Marks

 

- 7 -



--------------------------------------------------------------------------------

by any third party or the infringement of the rights of any third party arising
out of the use of any of the Licensed Marks;

 

3.1.5 The Licensed Marks are valid and enforceable in the United States and, to
the best of Trump’s knowledge, the Licensed Marks are valid and enforceable
elsewhere in the world;

 

3.1.6 To the best of Trump’s knowledge, no third party owns or has asserted any
rights in the Licensed Marks and, to the best of Trump’s knowledge, the Licensed
Marks do not infringe any rights of any third party; and

 

3.1.7 To the best of Trump’s knowledge, all renewal and other maintenance fees
for registrations of any of the Licensed Marks or applications therefor which
have fallen due on or prior to the Effective Date have been paid.

 

3.2. Representations and Warranties of Trump Holdings. Trump Holdings represents
and warrants that it is duly formed and validly existing under the laws of
Delaware, that it is authorized to enter into this Agreement, and that its entry
into this Agreement is not and would not, with the passage of time, be in breach
or violation of any governmental order or law or the rights of any third party
(by contract or otherwise).

 

4. Quality Control.

 

4.1. Review. In order to maintain the validity of the Licensed Marks and to
protect the goodwill and integrity associated with the Licensed Marks and
Trump’s likeness, Trump shall have the right to exercise quality control over
the use of the Licensed Marks and Trump’s likeness in accordance with the
following:

 

4.1.1 Trump Holdings shall not be required to submit samples for uses of the
Licensed Marks and Trump’s likeness by Trump Holdings and its sublicensees made
prior to the Effective Date, provided the level of quality is consistent with
such prior uses (collectively, the “Prior Uses”).

 

4.1.2 Trump Holdings shall not be required to submit samples for uses of the
Licensed Marks and Trump’s likeness by Trump Holdings and its sublicensees if
such uses are substantially similar in type and quality to the Prior Uses.

 

4.1.3 Uses of the Licensed Marks by Trump Holdings and its sublicensees that are
not substantially similar to the Prior Uses, as well as any and all new uses of
Trump’s likeness, shall be at a level consistent with the standards of quality
associated with the Licensed Marks and Trump’s likeness as used by Trump
Holdings and its sublicensees. In adhering to these standards, Trump Holdings
shall be guided by the standards of quality established for the Licensed Marks
and Trump’s likeness as of the Effective Date. Upon Trump’s request, Trump
Holdings shall submit for Trump’s prior approval, representative samples of
proposed uses (other than Prior Uses) of the Licensed Marks by Trump Holdings
and its sublicensees; provided, however, that Trump Holdings shall submit for
Trump’s prior approval samples of all proposed uses of Trump’s likeness (other
than Prior Uses). Trump may reject any sample if Trump

 

- 8 -



--------------------------------------------------------------------------------

reasonably believes the use thereof will harm the validity, goodwill and/or
integrity of the Licensed Marks and/or Trump’s likeness. Trump shall advise
Trump Holdings in writing of his approval or rejection of each such sample,
stating with reasonable specificity any objections thereto, and Trump Holdings
shall refrain, and cause its sublicensees to refrain, from any rejected use
until Trump’s objections have been satisfied. If Trump does not send such notice
within ten (10) business days following receipt of such sample, the sample shall
be deemed approved. If Trump rejects a sample, Trump Holdings may modify such
sample to address Trump’s written objections and, if addressed to Trump’s
reasonable satisfaction, Trump shall approve the sample.

 

4.1.4 The parties acknowledge that due to the nature of the Casino Services and
Products, any inspection of such services and products and of Trump Holdings’
and/or its sublicensees’ premises where activities relating to the Licensed
Marks are conducted, such as is necessary for Trump to monitor Trump Holdings’
and its sublicensees’ compliance with the quality standards, may in certain
circumstances be conducted in publicly accessible facilities and that Trump
and/or his representative(s) shall be free to inspect such publicly accessible
facilities or publicly available products and materials; provided, however, that
Trump and/or his representative(s) shall do so in a discrete manner without
materially disrupting or interfering with the normal operations of such
facilities.

 

4.2. Misuse; Cure Provision; Termination.

 

4.2.1 All uses of the Licensed Marks and Trump’s likeness shall be at levels
consistent with or exceeding the standards of quality associated with them as of
the Effective Date or as otherwise approved by Trump in accordance with Section
4.1.3 hereof. In the event that Trump, upon review of samples submitted by Trump
Holdings or inspection of the premises of Trump Holdings or its sublicensees
pursuant to Section 4.1 hereof, in his reasonable business judgment, believes
that Trump Holdings or its sublicensees, in their conduct of activities under
the Licensed Marks, have failed to meet such quality standards, Trump shall
provide Trump Holdings with written notice thereof. Such notice shall specify
the activities that fail to comply with such standards (the “Nonconforming
Activities”) and the manner in which such Nonconforming Activities fail to meet
such standards. Trump Holdings shall cooperate with Trump to correct or cure
such non-compliance within sixty (60) days from the date of Trump’s notice
thereof. If after sixty (60) days from the date of notice by Trump to Trump
Holdings, Trump Holdings shall have failed to correct (or to have caused its
sublicensees to correct) such Nonconforming Activities, Trump’s sole and
exclusive remedy shall be to maintain an action in the district court for the
Southern District of New York or state court located in New York City for
declaratory judgment and/or injunctive relief seeking to compel Trump Holdings
to comply (or to cause its sublicensees to comply) with the quality control
standards, and any such remedy shall be limited to the Licensed Marks that are
the subject of the Nonconforming Activities. Trump shall not have the right to
terminate this Agreement for any breach or alleged breach of the quality control
standards, unless a court determines that Trump Holdings has failed to comply
with a court order or injunction respecting quality standards obtained by Trump
in a proceeding brought by Trump pursuant to this Section 4.2. Trump Holdings
shall pay all costs and expenses

 

- 9 -



--------------------------------------------------------------------------------

incurred by Trump in maintaining an action pursuant to this Section 4.2 in the
event a court determines that Trump Holdings and/or its sublicensees engaged in
Nonconforming Activities and failed to correct such Nonconforming Activities
within sixty (60) days from the date of notice thereof. Trump shall pay all
costs and expenses incurred by Trump Holdings in the event a court determines
that neither Trump Holdings nor its sublicensees engaged in Nonconforming
Activities.

 

5. Conversion to Royalty-Bearing License.

 

5.1. Royalty License. In the event that: (a) the Services Agreement is
terminated (i) by Company and/or Trump Holdings other than for Cause, or (ii) by
Trump for Good Reason, or (b) Company and Trump Holdings are not offering terms
to Trump pursuant to a services agreement at least as favorable to Trump as the
Services Agreement (in either case other than as a result of Trump’s death or
Permanent Disability) ((a) and (b) together, a “Termination Event”), then either
of the following shall occur:

 

5.1.1 At the sole option of Trump Holdings (the “Royalty Option”), the License
granted pursuant to Section 2.1 hereof shall convert to a royalty-bearing
license as described in Sections 5.2, 5.3 and 5.4 hereof (the “Royalty
License”); or

 

5.1.2 If Trump Holdings does not exercise the Royalty Option within fifteen (15)
days after the occurrence of a Termination Event, this Agreement shall
automatically terminate.

 

If there has occurred a termination of the Services Agreement (or Company and
Trump Holdings are not offering terms to Trump pursuant to a services agreement
at least as favorable to Trump as the Services Agreement) and the circumstances
giving rise to such termination were caused by (i) Company and Trump Holdings
terminating the Services Agreement for Cause, (ii) Trump terminating the
Services Agreement other than for Good Reason, or (iii) Trump’s death or
Permanent Disability, then no such royalty (or any other royalty) shall be
payable to Trump pursuant to the Royalty License (i.e., such license shall be
royalty-free).

 

5.2. Term. The term of the Royalty License pursuant to Section 5.1 shall be ten
(10) years from the date of occurrence of a Termination Event (the “Conversion
Date”).

 

5.3. Annual Royalty. Subject to the final paragraph of Section 5.1, for each
Company Property that uses any Licensed Mark and/or Trump’s likeness in
connection with a Company Property, including Casino Services and Products
provided for or offered in connection with the Company Property (regardless of
the number of Licensed Marks used, or the number of uses of Trump’s likeness
made, by such Company Property), Company, Trump Holdings, such Company Property,
and their respective Subsidiaries shall be jointly and severally obligated to
pay to Trump, a royalty in the annual amount of: (i) $500,000 for each such
Company Property that has an annual EBIDTA of at least $25 million; or (ii)
$100,000 for each such Company Property that has an annual EBITDA less than $25
million; provided, however, that the aggregate royalties payable under the
Royalty License with respect to all Company Properties shall in no event exceed
$5 million per annum. All royalties payable under the Royalty License shall be
paid quarterly in arrears, beginning on the Conversion Date. The

 

- 10 -



--------------------------------------------------------------------------------

first quarterly royalty payment hereunder shall be due and payable within thirty
(30) days after the end of the quarter in which the Conversion Date occurs. The
annual EBITDA shall be calculated quarterly based upon the EBITDA for the four
(4) full quarters immediately preceding each payment date; provided, however,
within thirty (30) days after each annual period, the EBITDA for such annual
period shall be calculated and (a) if the EBITDA for any Company Property for
which a $500,000 royalty was paid actually was less than $25 million, Trump
shall refund $400,000 of such paid royalty to Trump Holdings, and (b) if the
EBITDA for any Company Property for which a $100,000 royalty was paid actually
was equal to or exceed $25 million, Trump Holdings shall pay an additional
$400,000 to Trump. The royalty payment for the period (the “Initial Period”)
from the Conversion Date to the end of the quarter in which the Conversion Date
occurs shall be prorated based on the actual number days in the Initial Period.
The royalty payments for the annual period beginning on the Conversion Date
shall also be prorated based on the actual number of days in the period from the
Conversion Date through the end of the first annual period. In the event that
the Services Agreement shall have been terminated for any reason, the royalties
payable to Trump hereunder for any such quarterly period following the
Conversion Date shall be reduced by an amount equal to the amount of any
Compensation payable for such period that shall have been actually paid to and
received by Trump pursuant to Section 2.2(c) of the Services Agreement. If such
Compensation exceeds the amount of royalties payable hereunder, the excess
amount shall be credited to future royalty obligations hereunder. Without
limiting or waiving any other rights of Trump hereunder, any payments that are
not paid within thirty (30) days of such payment date shall bear interest from
the end of such thirty-day period at the rate of ten (10%) percent per annum. If
any Company Property ceases to use any Licensed Mark or Trump’s likeness in
connection with such Company Property and all Casino Services and Products
provided therein, then Trump shall receive a pro-rata royalty during any such
12-month period in which such Company Property used any Licensed Mark or Trump
likeness.

 

5.4. Audit Rights. Company, Trump Holdings and their Subsidiaries shall maintain
accurate records in sufficient detail to enable Trump to verify annual EBITDA of
each Company Property in order to calculate royalties accrued under the Royalty
License. Each of Company and Trump Holdings hereby grants Trump the right, two
times per year during the term of this Agreement and for two (2) years after
expiration or termination, to examine, audit and copy such records and books of
account, either directly or through his representatives, upon reasonable written
notice and during Company’s or Trump Holdings’ regular business hours. If any
such inspection reveals, in Trump’s reasonable good faith judgment, any alleged
underpayment of royalties, then Trump shall notify Company and Trump Holdings
(such notice shall set forth, in reasonable detail, the calculation of such
alleged underpayment of royalties and the total amount of such underpayment) and
Company, Trump Holdings, and the Company Property whose use of the Licensed
Marks or Trump likeness is the subject of such underpayment shall use their best
efforts to resolve any such dispute with Trump. If such dispute is not resolved
within fifteen (15) days after receipt of notice of such underpayment, the
dispute shall be submitted to a neutral independent auditor acceptable to both
parties (the “Independent Auditor”) for resolution. The Independent Auditor
shall determine (and written notice shall be given to the Company, Trump
Holdings and Trump) as promptly as practicable, but in any event within thirty
(30) days of the date of which such dispute is referred to the Independent
Auditor: (i) whether the amounts of EBITDA were prepared in accordance with the
definition hereof and (ii) only with respect to the disputed items submitted to
the Independent Auditor, whether and to

 

- 11 -



--------------------------------------------------------------------------------

what extent (if any) any amount of royalties payable hereunder require
adjustment. The determination of the Independent Auditor shall be final,
conclusive and binding on the parties, and Trump shall have the right to make
and retain copies of any reports or other materials reviewed by the Independent
Auditor in connection with the dispute. If any underpayment of royalties is
finally determined by the Independent Auditor to be owed to Trump, then Company,
Trump Holdings, any Company Property whose use of the Licensed Marks and/or
Trump likeness is the subject of such underpayment, and their respective
Subsidiaries shall within five (5) days after receipt of notice from the
Independent Auditor that such underpayment is in fact due remit to Trump, and
each shall be jointly and severally obligated to remit to Trump, the amount of
such underpayment. In addition, if the amount of such underpayment of royalties
is determined by the Independent Auditor to exceed five (5%) percent, then
Company, Trump Holdings, such Company Property, and their respective
Subsidiaries shall (i) reimburse Trump for the full cost and expense of the
Independent Auditor and the inspection and (ii) pay interest on amount of such
underpayment at the rate of ten (10%) per annum.

 

6. Duties and Covenants of Parties.

 

6.1. Duties and Covenants of Trump Holdings. Trump Holdings shall assume and
fulfill the following obligations:

 

6.1.1 Trump Holdings agrees that all uses, including display, advertising and/or
promotional activities relating to and/or incorporating the Licensed Marks
and/or Trump’s likeness by Trump Holdings and its sublicensees shall in all
respects, including as to theme, media, content, standards and policies, be
conducted in a dignified manner consistent with or exceeding the high reputation
and importance of the Licensed Marks and his likeness as in existence as of the
Effective Date.

 

6.1.2 Trump Holdings shall, at its own cost and expense, procure and maintain
with respect to any and all of the Licensed Marks and Trump Holdings’ and its
sublicensees’ use thereof, and provide Trump with certificates of insurance
delivered to 725 Fifth Avenue, 26th floor, New York, New York 10022 evidencing
as a minimum the following coverage:

 

  I. Comprehensive General Liability Insurance, written on an occurrence basis,
with limits of $1 million per occurrence and $2 million general aggregate,
excluding umbrella coverage, for claims against bodily injury and property
damage including loss or damage by terrorist acts. Such coverage shall include
products liability and completed operations, broad form contractual (written and
oral), personal injury and advertising liability, and extending the definition
of bodily injury to include humiliation and harassment.

 

  II. Worker’s Compensation Insurance subject to the statutory limits and
employer’s liability insurance with a limit of at least $500,000 per accident
and per disease per employee. Professional Liability Insurance with limits of
$10 million for each occurrence and $10 million general aggregate.

 

- 12 -



--------------------------------------------------------------------------------

  III. Umbrella Liability Insurance in addition to primary coverage in an amount
not less than $50 million per occurrence and $50 million aggregate on terms
consistent with the Comprehensive General Liability Insurance required hereof
under subsection (I) above.

 

  IV. All policies of insurance procured by Trump Holdings shall be issued by
insurance carriers with a financial strength and claims paying ability rating of
at least “A- : X” from A.M. Best Company.

 

  V. All policies procured by Trump Holdings shall name each of the Additional
Insureds (as defined below) as additional insureds and shall be entitled to
recover for any loss or damage occasioned to it, its agents, employees and
contractors by reason of negligence. The term “Additional Insureds” shall mean
Donald J. Trump and all other Trump Names and any designees of Donald J. Trump,
The Trump Organization and each of their respective officers, agents, directors,
employees, servants, partners and members. Additionally, all policies shall
contain a waiver of subrogation against Trump and the Additional Insureds.

 

  VI. All policies of insurance must remain in force and may not be cancelled
for non-payment of premium or allowed to lapse except after thirty days’ prior
notice from the insurance company to Trump Holdings and consequently replaced
without any lapses in coverage, with the required minimum insurance coverage as
required hereof in this Section of the Agreement. Trump Holdings shall be solely
responsible for the payment of all premiums and Trump shall have no obligations
for the payment thereof notwithstanding that Trump is named as an additional
insured.

 

6.1.3 Trump Holdings shall not violate in any material respect any applicable
laws, regulations, orders, and other governmental and regulatory requirements
relating to the advertising, promotion, and operation of Trump Holdings.

 

6.1.4 Trump Holdings agrees, upon the reasonable written request of Trump and at
Trump’s sole expense, to execute additional documents or instruments deemed
necessary or appropriate, in the reasonable judgment of Trump, to confirm the
License and Royalty License contemplated herein or record this Agreement.

 

6.1.5 Trump Holdings shall not, subject to the terms of the Amended Security
Agreement (i) challenge Trump’s present and/or future use of the Licensed Marks
to the extent such use is made pursuant to rights expressly retained by Trump
hereunder, except as provided hereunder; (ii) contest the fact that Trump
Holdings’ rights under this Agreement are solely those of a licensee and will
terminate as provided herein; (iii) represent in any manner that it has any
title or right to the ownership, registration, and/or use of the Licensed Marks
or Trump’s likeness, in any manner, except as set forth in this Agreement; (iv)
challenge the License and Royalty License (if applicable) granted hereunder or
the legality of the terms hereof; (v) challenge Trump’s ownership of the
Licensed Marks; or (vi) engage in any activity which could reasonably, in Trump

 

- 13 -



--------------------------------------------------------------------------------

Holdings’ reasonable business judgment, be expected to harm the reputation of
the Licensed Marks.

 

6.1.6 Trump Holdings acknowledges and agrees that nothing contained in this
Agreement and/or anything contemplated hereunder shall be construed to confer
upon Trump Holdings any right to have the Licensed Marks registered in the name
of Trump Holdings, unless authorized by Trump, which authorization shall be
deemed granted if, with respect to any country in which Trump Holdings has
requested Trump to register any of the Licensed Marks other than the Trump Names
pursuant to Section 6.2.3 hereof (assuming compliance by Trump Holdings with the
terms of Section 6.2.3), Trump fails to take such actions as are necessary to
apply for registration within thirty (30) days from Trump Holdings’ written
request that Trump obtain registration of such Licensed Mark. Trump Holdings
further acknowledges and agrees that nothing contained herein shall be construed
to vest in Trump Holdings any right of ownership in or to the Licensed Marks,
and other than as provided herein or in the Amended Security Agreement, Trump
Holdings shall not, directly or indirectly, register or cause to be registered
in any country or governmental subdivision, any trademark, service mark or trade
name consisting of, related to, and/or constituting a colorable imitation of the
Licensed Marks. Notwithstanding the foregoing, Trump Holdings may, at its sole
expense and upon written notice to Trump within sixty (60) days thereafter,
register any Domain Name as an Internet domain name (or similar or successor
address), but not as a trademark or service mark. Upon termination or expiration
of this Agreement, Trump Holdings hereby agrees to allow any such registration
for the Domain Name to lapse or, at the request of Trump, to cancel or assign to
Trump any such registration without payment.

 

6.1.7 Trump Holdings agrees and undertakes to use the Licensed Marks only in
accordance with all requirements of all governmental authorities, foreign or
domestic, having jurisdiction over Trump Holdings or the use by Trump Holdings
of the Licensed Marks.

 

6.1.8 Trump Holdings agrees that, in using the Licensed Marks, it will (if Trump
shall request) add the designation ®, “SM”, or “TM”, or other registration or
trademark or service mark notice, and (if Trump shall reasonably request in
conformance with industry practice) a statement that the Licensed Marks are
trademarks or service marks of Trump licensed by Trump for use by Trump
Holdings.

 

6.2. Duties and Covenants of Trump.

 

6.2.1 Trump agrees that he: (i) shall not challenge the License and Royalty
License (if applicable) granted hereunder or the legality of the terms hereof
and (ii) shall not violate in any material respect any applicable laws,
regulations, orders, and other governmental and regulatory requirements relating
to the advertising, promotion, and operation of Trump Holdings.

 

6.2.2 Trump agrees, upon the reasonable written request of Trump Holdings and at
Trump Holding’s sole expense, to execute additional documents or

 

- 14 -



--------------------------------------------------------------------------------

instruments deemed necessary or appropriate, in the reasonable judgment of Trump
Holdings, to confirm the License and Royalty License contemplated herein or
record this Agreement.

 

6.2.3 Trump hereby agrees, upon the reasonable, written request of Trump
Holdings and at Trump Holdings’ sole expense, to promptly execute all documents
or instruments deemed reasonably necessary by Trump Holdings to permit Trump
Holdings to (i) secure registrations (and all renewals thereof) and applications
for registration of the Licensed Marks (other than the Trump Names) in Trump’s
name and (ii) file applications for registration of the Licensed Marks (other
than the Trump Names) in Trump’s name anywhere in the world, and Trump Holdings
shall have the right to secure and maintain such applications or registrations
or file such applications in Trump’s name anywhere in the world at Trump
Holdings’ expense; provided that Trump Holdings, in the prosecution of such
applications or registrations, shall not agree to any disclaimer of the Trump
Names or other limitation with respect to the Licensed Marks nor shall Trump
Holdings enter into any agreement regarding the Licensed Marks (other than the
Trump Names) without Trump’s prior written consent, which consent shall not be
unreasonably withheld or delayed. Trump Holdings shall provide copies of all
such filings and related documents to Trump.

 

6.2.4 Except as otherwise set forth in this Agreement, as of the Effective Date,
Trump shall immediately cease use of the Licensed Marks and all use of his
likeness in connection with any and all Casino Services and Products, other than
(i) in connection with his service to, or other retention with, Trump Holdings,
Company and/or their respective Subsidiaries or (ii) uses of his likeness for
purposes other than the advertising or other promotion of Casino Services and
Products. Trump agrees not to interfere with Trump Holdings’ use of the Licensed
Marks and/or Trump’s likeness in accordance with the terms of this Agreement.

 

7. Protection of Licensed Marks.

 

7.1. Notification of Unauthorized Use of Licensed Marks. In the event that Trump
Holdings shall become aware of any unauthorized use or infringement of any of
the Licensed Marks or Trump’s likeness by any third party or any act of unfair
competition by any third party relating to any of the Licensed Marks or Trump’
likeness, Trump Holdings shall promptly notify Trump of such unauthorized use,
act of unfair competition or infringement. In the event that Trump shall become
aware of any unauthorized use or infringement of any of the Licensed Marks or
Trump’s likeness by any third party or any act of unfair competition by any
third party relating to any of the Licensed Marks or Trump’s likeness, Trump
shall promptly notify Trump Holdings of such unauthorized use, act of unfair
competition or infringement.

 

7.2. Suits Related to Licensed Marks.

 

7.2.1 Trump Holdings, at its sole cost and expense, may institute and prosecute
infringement actions or similar proceedings with respect to the unauthorized use
or infringement of any of the Licensed Marks or Trump’s likeness by any third
party or any act of unfair competition by any third party relating to any of the
Licensed Marks

 

- 15 -



--------------------------------------------------------------------------------

or Trump’s likeness. In such event, Trump shall fully cooperate with Trump
Holdings, at Trump Holdings’ sole cost and expense, in the prosecution of such
actions and shall, if requested by Trump Holdings, and at Trump Holdings’ sole
cost and expense, join with Trump Holdings as a party to any action brought by
Trump Holdings for such purpose. Any recovery as a result of any such
infringement or other action instituted by Trump Holdings with respect to the
unauthorized use or infringement of any of the Licensed Marks or Trump’s
likeness by any third party or any act of unfair competition by any third party
relating to any of the Licensed Marks or Trump’s likeness, shall belong solely
to Trump Holdings, except that Trump shall have the right to recover from such
third party losses and damages suffered as a direct consequence of such
infringement or other action. Should Trump Holdings fail to take action within
ninety (90) days of receiving notice thereof (or otherwise notifies Trump of its
intent not to take action), Trump may, at Trump’s expense, bring such action or
proceeding and shall be entitled to any recovery therefrom.

 

7.2.2 In the event of the institution of any infringement action by a third
party against Trump Holdings or any of its sublicensees for use of any of the
Licensed Marks or Trump’s likeness in accordance with the provisions of this
Agreement, Trump Holdings shall promptly notify Trump of such action in writing.
Trump shall cooperate in such defense as reasonably requested by Trump Holdings,
at Trump Holdings’ expense. Any settlement of such suit shall be subject to
Trump’s approval, such approval not unreasonably to be withheld. If within such
time as the situation may allow, Trump Holdings shall request Trump to consent
to the proposed settlement, and Trump shall neglect or decline to do so, Trump
shall, at Trump Holdings’ sole option and upon notice by Trump Holdings,
immediately undertake to continue the defense at his sole expense. In the event
Trump fails so to assume the defense, if so requested, Trump Holdings shall have
the right to settle such matter upon terms Trump Holdings reasonably believes
advisable or in Trump Holdings’ reasonable business discretion to continue the
defense thereof.

 

7.3. Trump’s Duty to Indemnify Trump Holdings.

 

7.3.1 Trump hereby agrees to indemnify Trump Holdings and its Affiliates and
their respective officers, agents and employees, and to hold each of them
harmless from and against any damages, liability, cost, claim, fee, obligation
or expense, including reasonable attorneys’ fees and expenses incurred in
defense of any of the foregoing (“Losses”), in connection with any claim that
the use by Trump Holdings of the Licensed Marks and/or Trump’s likeness in
accordance with the terms of this Agreement infringes the intellectual property
rights of any third party, provided, however, that the obligation to indemnify
and hold harmless hereunder shall not include any Losses suffered by Trump
Holdings arising out of the negligence, bad faith or willful misconduct of Trump
Holdings.

 

7.3.2 Trump shall indemnify, defend, and hold Trump Holdings, its Affiliates and
their respective officers, directors and employees harmless from and against any
Losses arising out of Trump’s breach of any representation, warranty,
obligation, covenant or other provision of this Agreement.

 

- 16 -



--------------------------------------------------------------------------------

7.4. Trump Holdings’ Duty to Indemnify Trump.

 

7.4.1 Trump Holdings hereby agrees to indemnify and hold Trump, his Affiliates
and their respective officers, agents and employees, and to hold each of them
harmless from and against any Losses arising out of or in connection with any
Nonconforming Activities or use of the Licensed Marks and/or Trump’s likeness,
or any activities relating to use of the Licensed Marks and/or Trump’s likeness
and/or conducted on Company Property bearing the Trump Name or other Licensed
Mark; provided, however, that the obligation to indemnify and hold harmless
hereunder shall not include any Losses suffered by Trump arising out of the
negligence, bad faith or willful misconduct of Trump.

 

7.4.2 Trump Holdings shall indemnify, defend and hold harmless Trump, his
Affiliates and their respective officers, and directors and employees from and
against any and all Losses arising out of Trump Holdings’ breach of any
representation, warranty, obligation, covenant or other provision of this
Agreement.

 

8. Termination

 

8.1. Termination. Except as set forth in Sections 4.2 and 5.1 hereof, Trump may
not terminate this Agreement except with Trump Holdings’ prior written consent.
Trump Holdings may terminate this Agreement if Trump commits a material breach
of this Agreement and fails to cure such breach within thirty (30) days after
receipt of written notice thereof.

 

8.2. Rights Upon Termination. Upon the termination of this Agreement in
accordance herewith, neither Trump Holdings nor its Subsidiaries, sublicensees,
successors or assigns shall have any right to exploit or in any way use the
Licensed Marks or Trump’s likeness. Within six (6) months after any such
termination, Trump Holdings shall discontinue, and shall cause its sublicensees
to discontinue, all use of the Licensed Marks (and any variation or simulation
thereof, and any mark or marks confusingly similar thereto) and Trump’s
likeness. Notwithstanding the foregoing, if termination shall be due to the
occurrence of a Termination Event and failure of Trump Holdings to exercise the
Royalty Option as provided in Section 5.1 hereof, Trump Holdings and its
sublicensees shall discontinue all use of the Licensed Marks and Trump’s
likeness within sixty (60) days after termination; provided, however, that if
discontinuing any specific use of the Licensed Marks requires construction or
other significant structural alteration (e.g., removal of Licensed Marks from
building facing) and such alteration cannot be completed within such sixty
(60)-day period, Trump Holdings and its sublicensees shall discontinue such use
as soon as reasonably possible but in no event later than one hundred twenty
(120) days after termination. Trump Holdings and its sublicensees thereafter
shall have no right to make any use whatsoever of the Licensed Marks and/or
Trump’s likeness, including the Domain Names.

 

9. Survival of Certain Terms Upon Termination. Notwithstanding the termination
of this Agreement, Trump Holdings, until such time as it and its sublicensees
discontinue all use of the Licensed Marks, and Trump, until such time as Trump
Holdings and its sublicensees shall, pursuant to the terms hereof, be required
to discontinue all use of the Licensed Marks, shall be obligated to comply with
the provisions of Sections 4.1, 4.2, 5.3, 5.4, 6 and 7.1 hereof, applicable

 

- 17 -



--------------------------------------------------------------------------------

to the parties, respectively. The termination of this Agreement for any reason
whatsoever shall not relieve (i) Company or Trump Holdings, as applicable, of
any of its rights or obligations pursuant to Sections 3.2, 5.3, 5.4, 6.1.2, 7.4,
8, and 9 hereof; (ii) Trump of any of his rights or obligations pursuant to
Sections 3.1, 7.3, and 9 hereof; and (iii) any party of its respective
obligations, if any, arising prior to the termination of this Agreement or
during the time periods described in Section 8.2 hereof. For the avoidance of
doubt, Trump Holdings, Company, the applicable Company Property, and their
respective Subsidiaries shall continue to be jointly and severally obligated to
make royalty payments to Trump as described in Section 5.3 hereof for use of the
Licensed Marks and/or Trump’s likeness after termination of the Royalty License.

 

10. Assignments and Sublicenses.

 

10.1. Assignment by Trump. Trump may not assign any of his rights or obligations
under this Agreement or in and to the Licensed Marks without the prior written
consent of the Special Committee; provided, however, that nothing herein shall
prohibit Trump from: (i) assigning his rights and obligations under this
Agreement or the Licensed Marks to a Permitted Transferee who agrees to be bound
by the terms and conditions herein; or (ii) assigning his right to receive
royalty payments under Sections 5.3 and 5.4 hereof to any third party.

 

10.2. Assignment and Sublicense Trump Holdings. Except as otherwise provided in
any agreement or instrument to which Trump and Trump Holdings are parties,
without the prior written consent of Trump, in his sole and absolute discretion,
Trump Holdings may not assign, sublicense or pledge any of its rights under this
Agreement, except:

 

10.2.1 Trump Holdings may, in its sole discretion, sublicense its rights
relating to the Licensed Marks under this Agreement to: (i) Company and/or any
Subsidiary of Trump Holdings and (ii) Persons providing Casino Services and
Products on Company Property, provided in each case that such sublicensee agrees
in writing to be bound by all of the terms and conditions of this Agreement,
with said sublicense terminating if and when such sublicensee no longer
qualifies for a sublicense under this Section; or

 

10.2.2 Trump Holdings may assign its rights under this Agreement to a successor
to all or substantially all of its business which agrees in writing to be bound
by all of the terms and conditions hereof.

 

10.3. No permitted assignment, sublicense or pledge by Trump Holdings or Trump
of any of its rights under this Agreement shall relieve or release Trump
Holdings or Trump from any of its obligations hereunder arising or accruing
before or after such assignment or sublicense.

 

11. Miscellaneous.

 

11.1. Amendments; Extension; Waiver. Subject to compliance with applicable law,
this Agreement may not be amended, altered or modified except by written
instrument executed by Trump and Trump Holdings. Failure of a party to enforce
any one or more of the provisions of this Agreement, or to exercise any option
or other right hereunder, or to require, at

 

- 18 -



--------------------------------------------------------------------------------

any time, performance of any of the obligations hereof, shall not be construed
to be a waiver of such provisions by such party, shall not affect, in any way,
the validity of this Agreement or such party’s right thereafter to enforce each
and every provision of this Agreement, and shall not preclude such party from
taking any other action, at any time, which it is legally entitled to take.

 

11.2. Entire Agreement. This Agreement (including the Schedules and Attachments
referred to herein) constitutes the entire agreement of the parties hereto,
except as provided herein, and supersedes the Prior Agreement and all prior
agreements and understandings, written and oral, among the parties with respect
to the subject matter hereof.

 

11.3. Relationship of the Parties. This Agreement shall not be construed to
constitute a joint venture between Trump and Trump Holdings, and does not
constitute Trump Holdings as the agent or legal representative of Trump. Neither
Trump Holdings nor Trump shall have any right or authority to assume or create
any obligation or responsibility, express or implied, on behalf of or in the
name of the other, or to bind the other in any manner.

 

11.4. Rights Upon Default. In the event that Trump Holdings or Trump shall
default in its performance of any of the terms and provisions hereof, or shall
breach or violate any of its respective covenants contained in this Agreement,
the other party shall be entitled to exercise any right or remedy available to
it either at law or in equity, subject to any express limitations contained
herein. Such rights and remedies shall include, but shall not be limited to,
termination of this Agreement (only pursuant to Sections 4.2, 5.1 and 8.1),
damages and/or injunctive relief provided, however, that neither party shall be
liable to the other party for any consequential damages resulting from a breach
hereof. The exercise of any right or remedy available to Trump or Trump Holdings
shall not preclude the concurrent or subsequent exercise by such party of any
other right or remedy, and all rights and remedies shall be cumulative.

 

11.5. Interpretation. When a reference is made in this Agreement to Sections or
Schedules, such reference shall be to a Section or Schedule to this Agreement
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”

 

11.6. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

 

11.7. Other Rights. Nothing herein shall affect the rights and remedies provided
under the Investment Agreement.

 

11.8. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if (a) delivered in person, (b) transmitted by
telecopy (with

 

- 19 -



--------------------------------------------------------------------------------

confirmation), (c) mailed by certified or registered mail (return receipt
requested) or (d) delivered by an express courier (with confirmation) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice)

 

If to Trump Holdings:

   c/o Trump Entertainment Resorts, Inc.      1000 Boardwalk at Virginia     
Atlantic City, New Jersey 08401      Telecopy: (212) 688-0397      Attention:
Chief Executive Officer

If to Trump:

   c/o The Trump Organization      725 Fifth Avenue      New York, New York
10022      Telecopy: (212) 755-3230      Attention:   Donald J. Trump     

Allen Weisselberg

    

Michelle L. Lokey, Esq.

 

11.9. Binding Effect; Persons Benefiting. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and the respective successors
and assigns of the parties and such persons. Nothing in this Agreement is
intended or shall be construed to confer upon any entity or person other than
the parties hereto and their respective successors and permitted assigns any
right, remedy or claim under or by reason of this Agreement or any part hereof.

 

11.10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same agreement, it being understood that all of the
parties need not sign the same counterpart.

 

11.11. Governing Law. THIS AGREEMENT, THE LEGAL RELATIONS BETWEEN THE PARTIES
AND THE ADJUDICATION AND THE ENFORCEMENT THEREOF, SHALL BE GOVERNED BY AND
INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE
OF NEW YORK WITHOUT REGARD TO APPLICABLE CONFLICT OF LAW, EXCEPT THAT ANY
QUESTIONS GOVERNED BY THE TRADEMARK STATUTES OF THE UNITED STATES OF AMERICA
SHALL BE GOVERNED BY AND DETERMINED PURSUANT TO AND/OR UNDER SUCH STATUTES.

 

11.12. Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New York
and federal court located in New York, in respect of any matter arising under
this Agreement.

 

- 20 -



--------------------------------------------------------------------------------

Service of process, notices and demands of such courts may be made upon any
party to this Agreement by personal service at any place where it may be found
or giving notice to such party as provided in Section 11.7 hereof.

 

11.13. Injunctive Relief. Trump Holdings acknowledges that Trump would be
irreparably harmed and there would be no adequate remedy at law for Trump
Holdings’ violation of any covenants or agreements contained in this Agreement.
Trump Holdings accordingly agrees that, in addition to any other remedies
available to Trump upon Trump Holdings’ breach of such covenants and agreements
under this Agreement, Trump shall have the right to obtain injunctive relief to
restrain any breach or threatened breach of such covenants or agreements or
otherwise to obtain specific performance of any such covenants or agreement.

 

[remainder of page intentionally left blank]

 

- 21 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Trademark License Agreement to be executed as of the date first above written.

 

/s/    DONALD J. TRUMP        

Name:

  Donald J. Trump

 

TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. By:  

Trump Entertainment Resorts, Inc.

its general partner

By:   /s/    JOHN P. BURKE         

Name:

  John P. Burke

Title:

  Executive Vice President and Treasurer

 



--------------------------------------------------------------------------------

Trump Entertainment Resorts, Inc., Trump Taj Majal Associates, LLC, Trump Plaza
Associates, LLC, Trump Marina Associates, LLC, and Trump Indiana, Inc. are
signatories hereof pursuant to the terms and conditions of Section 10.2.1 of
this Agreement and Trump Holdings is hereby sublicensing to each of the
aforementioned Subsidiaries its rights relating to those Licensed Marks used by
such Subsidiary in its operations. Each such Subsidiary agrees to be bound by
all of the terms and conditions of this Agreement as set forth in Section 10.2.1
hereof.

 

TRUMP ENTERTAINMENT RESORTS, INC.

[FOR PURPOSES OF SECTIONS 5.3, 5.4, 9, 10.2.1 AND 11]

By:   /s/    JOHN P. BURKE         

Name:

  John P. Burke

Title:

  Executive Vice President and Treasurer

 

TRUMP TAJ MAHAL ASSOCIATES, LLC

[FOR PURPOSES OF SECTIONS 5.3, 5.4, 9, 10.2.1 AND 11]

By:  

Trump Entertainment Resorts Holdings, L.P.

its sole member

By:

 

Trump Entertainment Resorts, Inc.

its general partner

 

By:   /s/    JOHN P. BURKE         

Name:

  John P. Burke

Title:

  Executive Vice President and Treasurer

 



--------------------------------------------------------------------------------

TRUMP PLAZA ASSOCIATES, LLC

[FOR PURPOSES OF SECTIONS 5.3, 5.4, 9, 10.2.1 AND 11]

By:  

Trump Entertainment Resorts Holdings, L.P.

its sole member

By:

 

Trump Entertainment Resorts, Inc.

its general partner

 

By:   /s/    JOHN P. BURKE         

Name:

  John P. Burke

Title:

  Executive Vice President and Treasurer

 

TRUMP MARINA ASSOCIATES, LLC

[FOR PURPOSES OF SECTIONS 5.3, 5.4, 9, 10.2.1 AND 11]

By:  

Trump Entertainment Resorts Holdings, L.P.

its sole member

By:

 

Trump Entertainment Resorts, Inc.

its general partner

 

By:   /s/    JOHN P. BURKE         

Name:

  John P. Burke

Title:

  Executive Vice President and Treasurer

 

TRUMP INDIANA, INC.

[FOR PURPOSES OF SECTIONS 5.3, 5.4, 9, 10.2.1 AND 11]

By:   /s/    JOHN P. BURKE         

Name:

  John P. Burke

Title:

  Executive Vice President and Treasurer

 



--------------------------------------------------------------------------------

Schedule A

 

LICENSED MARKS

 

U.S. Registrations

 

Mark

--------------------------------------------------------------------------------

   Reg. Date


--------------------------------------------------------------------------------

   Reg. No.


--------------------------------------------------------------------------------

  

Goods/Services

--------------------------------------------------------------------------------

TRUMP PLAZA    10/30/90    1,620,477    Casino services; hotel, bar and
restaurant services TRUMP TAJ MAHAL CASINO-RESORT    3/8/94    1,825,666    See
Attachment A hereto TRUMP TAJ MAHAL CASINO RESORT    3/2/93    1,755,971   
Casino services; hotel services TRUMP TAJ MAHAL CASINO RESORT AND DESIGN   
1/26/93    1,749,119    Casino services; hotel services TRUMP CASTLE    10/3/89
   1,559,355    Hotel services TRUMP CASTLE    9/19/89    1,557,303   
Entertainment services, namely providing casino services TRUMP CARD    12/19/00
   2,414,739    Customer recognition program in the nature of an incentive card
for use in hotel, casino and resort facilities TRUMP MARINA and Design    4/3/01
   2,441,215    Casino services; hotel services TRUMP CASINO and Design   
11/4/97    2,110,542    Casino services TRUMP WORLD’S FAIR    6/30/98   
2,168,809    Casino services TRUMP 29    10/5/04    2,890,910    Casino services
TRUMP MARINA HOTEL CASINO and Design    10/12/04    2,892,467    Casino
services; hotel services

 

Foreign Registrations

 

Mark

--------------------------------------------------------------------------------

   Reg. Date


--------------------------------------------------------------------------------

   Reg. No.


--------------------------------------------------------------------------------

  

Goods/Services

--------------------------------------------------------------------------------

TRUMP (UK)    7/26/02    2293320    See Attachment B hereto

 



--------------------------------------------------------------------------------

Attachment A

 

Goods/Services for Registration No. 1,825,666: (Int. Cl. 8) Spoons; (Int. Cl. 9)
Sunglasses, Signal Bells, and Magnets; (Int. Cl. 14) Jewelry; (Int. Cl. 16)
Adhesive Backed. Note Paper Pads, Playing Cards, Posters, Pencils, Ball Point
Pens, and Stationery; (Int. Cl. 18) Umbrellas, Luggage, Hip Packs, Tote Bags and
Carry-on Bags; (Int. Cl. 20) Non-Metallic Money Clips, Plastic Key Chains, and
Ornamental Novelty Pins; (Int. Cl. 21) Mugs, Beer Steins, and Glasses for
Drinking Liquor; (Int. Cl. 24) Towels; (Int. Cl. 25) Clothing; namely, T-Shirts,
Jackets, Sweatshirts, Sweatpants, Sweaters, Hats, Visors, Socks, Boxer Shorts,
Robes, Shorts, Golf Shirts, Night Shirts, and Beach Cover-ups; (Int. C1. 28)
Plush Toys, Board, Card and Parlor Games, Dice, and Gaming Equipment; namely,
Gaming Wheels; (Int. Cl. 34) Ash Trays and Cigarette Lighters.

 



--------------------------------------------------------------------------------

Attachment B

 

Goods/Services for UK Registration No. 2293320: (Int. Cl. 41) Gambling and
casino services and the provision of casino facilities; other entertainment
services including the organization and presentation of theatrical, musical,
cultural and recreational events; (Int. Cl. 43) hotels and accommodation
services; hotel and accommodation reservations; restaurants, coffee shops,
bistros and bars; catering, function and conference services and the provision
of function and conference facilities.

 



--------------------------------------------------------------------------------

Schedule B

 

AIRPORT PRODUCTS

 

Apparel

 

Tee shirts   Bathing Suits Sweatshirts   Sweat Pants Sweat Suits   Shorts
Jackets (Seasonal)   Hats Wind Shirts   Night Shirts Robes   Socks Sun Dresses  
Denim Shirts Cover ups     2 piece women’s/children’s casual and active wear
sets (not golf apparel)

 

Sundries

 

Shampoo

Conditioner

Bath Gel

Hand and body lotion of the type sold at health clubs/spas and sundry stores

Cigarette/Cigar lighters

Cigars

 

Giftware

 

Glassware   Golf Balls   Bottled Water Shot/Wine Glasses   Beach Towels  
Shopping Bag Rock Glasses   Sunglasses   Jewelry Coffee   Lanyards   Watches
Beer Stein   Slippers   Desk Accessories Plates   Blankets   Paper Weights
Travel Mugs   Candy / Snacks   Picture Frames Clocks   Luggage Tags   Umbrellas
Ornaments (seasonal)   Water Bottles   Casino Games Magnets   Sports Bottles  
Video Games Spoons   Leather Accessories   Pictures Plush Stuffed Animals  
Huggies (Beverage cooler)   Snow Globes Tote Bags   Pens   Chachkes Luggage  
Post Cards     Key Chains   Stationery    

 